Citation Nr: 1536532	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  15-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to inservice herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice herbicide exposure.  

3.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972, followed by service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, denying service connection for a heart disorder and diabetes mellitus, type II and an increased rating for PTSD.  In his notice of disagreement, the Veteran, in pertinent part, limited his appeal as to a heart or cardiovascular disorder to that of hypertension, which the RO addressed on the merits, as opposed to whether new and material evidence had been received by VA to reopen a prior claim therefor denied by RO action in April 2006.  Notice is taken that the Veteran entered an appeal in May 2006, but no statement of the case is shown to have been subsequently prepared and furnished to the Veteran.  As such, the Board, like the RO, herein addresses that matter as an original claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for hypertension and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is shown to have been manifested by not more than an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The schedular criteria for evaluation of the Veteran's PTSD throughout the appeal period fully encompass all pertinent symptoms and manifestations of that disorder.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 30 percent for PTSD throughout the period under review have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s). The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice obligation on the VA's part was fulfilled by the RO's letters to the Veteran in October and December 2012, in which the evidence and information needed to substantiate the claim at issue and VA's pledge to assist the Veteran in obtaining that data were set forth.  The Veteran does not otherwise contend that any deficiency in the content or timing of the notice received has resulted in prejudice to him in the adjudication of his claim for increase.  

As for the duty to assist, there is on file service medical and personnel records involving the Veteran's period of active duty and various records of examination and treatment compiled postservice by VA and non-VA health professionals.  The claim for increase was received by VA in April 2012 and light of 38 C.F.R. § 3.400(o)(2), the most pertinent evidence is that compiled from April 2011 to the present and there is adequate evidence of record to permit the Board to adjudge the degree of disablement during the relevant time frame.  Moreover, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded a VA examination in order to assess the nature and severity of his PTSD.  The Veteran challenges the VA examiner's finding that his PTSD was productive of only mild or transient symptoms, and the RO's reliance thereon, given that a VA treating mental health professional determined prior to April 2011 that his PTSD was producing serious impairment.  As indicated above, the pertinent period under consideration in this appeal is from April 2011 to the present, and any evidence developed outside that time frame is not dispositive of the appellate issue.  The VA examiner's findings and opinions in April 2013 are noted to be consistent with the other relevant evidence developed during the period in question and that VA examination entailed a review of the Veteran's claims folder, his psychiatric history, current symptoms, and a complete mental status evaluation, which was followed by entry of detailed findings as to the severity of the Veteran's PTSD and assignment of a score on the Global Assessment of Functioning Scale per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 4th ed. (1994).  For those reasons, the VA examination if found to be sufficient to permit the Board to address the merits of the claim advanced without remanding for an additional VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "stage ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Service connection for PTSD was established by RO action in February 2008, at which time a 30 percent rating was assigned under DC 9411, effective from March 2005.  No appeal of that action followed, rendering it final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The claim that forms the basis of the instant appeal was received by VA in April 2012.  

Under 38 C.F.R. § 4.130, DC 9411, in the presence of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent evaluation is assignable.  A 50 percent rating is for assignment if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a score on the GAF scale, which is defined by DSM-IV, as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).

The DSM-5 (the latest version of the DSM) has now been officially released and this version replaces the GAF score with the World Health Organization Disability Assessment Schedule (WHODAS) which is based on the International Classification of Functioning, Disability, and Health or ICF.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Schedule for Rating Disabilities--Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 149, 45,093-45,103 (Aug. 4, 2014).  This appeal was pending before the agency of original jurisdiction after August 4, 2014.  The interim rule referenced above was finalized, effective from March 19, 2015.  80 Fed. Reg. 14,308-09 (March 19, 2015).   

The Veteran argues that his PTSD has increased in severity, such that it warrants a rating of 70 percent or more.  He complains of severe panic attacks and mood swings, in addition to sleep difficulties and periods of depression.  He further argues that the RO's assignment of a 30 percent rating on the basis of mild impairment is unsupported, contrary to a reported finding of a VA treating psychiatrist that serious impairment has resulted from PTSD, and that the RO utilized its own personal criteria as opposed to legal criteria for rating of his PTSD.  

The record includes the statement, dated in December 2012, from the Veteran's spouse, wherein she indicated that there had been an increased level of severity of his PTSD over the past 6 or 7 years, but particularly over the preceding two years.  She described that the Veteran was prone to angry outbursts, memory lapses, irritability, poor sleep, low sex drive, and depression.  To that extent alone, the Veteran's aforementioned contentions are supported.  

Yet, the record fails to identify that any VA medical professional determined within the applicable time frame from April 2011 to the present that the Veteran's PTSD was productive of a serious impairment.  While it is true that all of the evidence is to be reviewed and considered, it must be remembered that the question now before the Board is the level of severity of the Veteran's PTSD during the period beginning in April 2011.  During such time frame, the Veteran was seen sporadically for VA treatment, with a PTSD screen (PTSD-4Q) in October 2012 being positive only for nightmares, but negative for intrusive thoughts, being constantly on guard, watchful, easily startled, or numb or detached from others.  The same screen was entirely negative for pertinent complaint or manifestation in August 2013.  

On a VA contract examination conducted in April 2013, two separate psychiatric diagnoses were identified, one being PTSD, and the other, a depressive disorder, not otherwise specified.  The VA examiner found that the symptoms and manifestations of each were separable, with PTSD being manifested by a recurrence of trauma, avoidance of social interactions, and hypervigilance, and the depressive disorder being productive of a depressed mood, crying spells, and feelings of hopelessness and helplessness.  In assessing the degree of social and industrial impairment, the VA was, however, unable to differentiate between the two entities and concluded that the combined effects were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled with medication.  The underlying manifestations were noted to entail anxiety, suspiciousness, chronic sleep difficulties, mood and motivation impairment, difficulty in establishing and maintaining relationships, irritability, and prior substance abuse in long remission.  A GAF score of 60 was assigned, as had been assigned by the same examiner on a prior examination in January 2008 in connection with the Veteran's original claim for service connection for PTSD.  

When the Veteran's mental status was evaluated on an outpatient basis in February 2014, the Veteran was well groomed, fully oriented, polite, and cooperative; he exhibited a depressed mood, flat affect, logical thoughts, and speech low in tone.  He was without suicidal or homicidal ideations.  In April 2014, when seeking medical care he complained of anger and frustration, as well as flashbacks.  He continued to undergo cognitive processing and other therapy during later months of 2014 for his PTSD.  A PTSD screen in August 2014 was wholly negative for any pertinent complaint or symptom.  

The salient evidence of record, with the exception of the testimony of the Veteran and his spouse, contraindicates entitlement to a rating in excess of 30 percent for his service-connected PTSD.  While both the Veteran and his spouse are competent to offer an account as to their observations as to the severity of the disorder and any progression, and although their statements are not incredible, they are inconsistent, if not directly contrary, to the other pertinent evidence on file.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  There likewise is no support in the record of any improper rating of the Veteran's PTSD by the RO in excluding pertinent evidence or applying criteria other than those set out by DC 9411 and the general formula for mental disorders.  As well, the effects of the Veteran's nonservice-connected depressive disorder were considered in determining the degree of social and industrial impairment, based on the VA's examiner's inability to assess separately the effects of PTSD and depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Inasmuch as a preponderance of the evidence is against entitlement, no schedular evaluation in excess of 30 percent is for assignment.  

In addition, the record does not establish that the schedular rating criteria are inadequate for rating of the Veteran's PTSD.  His disability is manifested by impairment in social and occupational functioning and the symptoms demonstrated by the evidence, inclusive of anxiety, suspiciousness, chronic sleep difficulties, mood and motivation impairment, difficulty in maintaining and establishing relationships, irritability, and prior substance abuse, are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The rating criteria contemplate these manifestations and the social and industrial impairment that results; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, denial of the Veteran's claim for increase for PTSD is warranted.  


ORDER

An increased rating for PTSD, currently evaluated as 30 percent disabling, is denied. 


REMAND

By this appeal, the Veteran also seeks service connection for hypertension and diabetes mellitus on direct and presumptive bases.  The Veteran indicates that he had service in the Naval Reserve following his discharge from active duty and personnel records indicate accumulation of retirement points through the late 1980s and occasional active duty for training.  While service personnel records relating to all periods of service were requested and obtained, service examination and treatment records for the Veteran's service in the Naval Reserve are not currently contained within the claims folder.  Attempts to obtain these records are deemed to be in order.  

The Veteran further argues that service connection is warranted as a result of his inservice duties in Vietnam due to herbicide exposure when assigned to the USS Dewey during 1972 and as a result of daily pesticide use while the Dewey was in a support role for the USS America as a reserve destroyer.  The RO in attempting to verify the Veteran's herbicide exposure, asked him by its letter, dated September 6, 2013, to provide within 10 days any available information as to the circumstances of that exposure.  Without input from the Veteran, the RO on September 16, 2013, entered a formal finding as to the unavailability of sufficient information to attempt to verify the Veteran's inservice exposure to toxic herbicide through contact with outside agencies.  It is unknown on what date the Veteran received the RO's letter of September 6, but it is shown that he responded in writing in October 2013 that he had been exposed to herbicide from January 1972 to December 1972 while in Vietnam aboard the USS Dewey in the Gulf of Tonkin, as well as pesticide exposure.  But, the RO did not thereafter attempt to clarify the Veteran's allegations of inservice herbicide and pesticide exposure, undertake any further actions to verify his land presence in Vietnam, or reconsider its formal finding of September 2013.  

Finally, in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  Because the Veteran has asserted that his exposure occurred while serving as Rescue Destroyer for the USS American, further development must be conducted to determine where exactly the USS Dewey and USS American were stationed, and whether any area meets the definition of an inland waterway in light of VA's response to the Gray decision 

Notice, too, is taken that a VA medical provider in his progress note of August 2014 reported specifically that the Veteran had served in the military in Vietnam for one year.  Under the circumstances presented, further action is found to be in order for consideration of the Veteran's claimed herbicide and pesticide exposure, including but not limited to ascertaining whether any land trips to Vietnam, brief or otherwise, were made by the Veteran while aboard ship during 1972, or whether he had other means of possible herbicide exposure so as might raise a presumption of herbicide exposure as provided for by 38 C.F.R. § 3.307(a)(6)(iii), in terms of his diabetes mellitus, type II.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the dates of the Veteran's service in the Naval Reserve, to include all periods of active duty for training, and obtain all service examination and treatment records compiled during throughout his Reserve service.  

2.  Request that the Veteran provide further clarification of his claimed service in Vietnam, to include whether he actually ever set foot on Vietnam soil for any reason while on active duty and whether he sailed on any inland waterway of Vietnam during that period.  

3.  Following the guidelines recently outlined in M21-1, take all appropriate action to attempt to verify the exact locations of the USS Dewey during the months the Veteran served on that ship while that ship served in the territorial waters of the Republic of Vietnam.  Further, pertinent development must be undertaken to secure records to determine whether the appellant actually travelled to the Republic of Vietnam during his service.  

4.  After the precise locations of the USS Dewey during the times noted above are determined, review those locations in light of the decision in Gray, to specifically address whether the USS Dewey ever entered an inland waterway as VA defines that term in light of Gray. 

5.  Following completion of the above, if herbicide exposure cannot be verified, issue a formal finding explaining all steps taken and notify the Veteran and his representative. 

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


